Order modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We conclude that Supreme Court properly granted the motion of plaintiffs for partial summary judgment pursuant to Labor Law § 240 (1). To access the penthouse work site where he was installing wiring for a boiler, Ramon Szopinski (plaintiff) was required to climb an extension ladder to reach the first floor roof of the shopping mall, and then was required to climb a ladder that was permanently affixed to the exterior of the mall to reach the roof where the penthouse was located. Plaintiff was injured when he fell from approximately the 12th rung of the permanently affixed ladder to the first floor roof. Because plaintiff was injured as a result of a fall *907from a height while working on construction and using one of the safety appliances (a ladder) enumerated in Labor Law § 240 (1), he is entitled to partial summary judgment. That the ladder was attached and was being used as a means (a "passageway”, according to the dissent) to reach the elevated platform (roof) where plaintiff was working does not alter the result (see, Kozlowski v Alcan Aluminum Corp. [appeal No. 2], 209 AD2d 930; Figueroa v Manhattanville Coll., 193 AD2d 778).
The court erred, however, in granting defendants’ cross motions for summary judgment against third-party defendant based on common-law indemnification. The proof, viewed in the light most favorable to the nonmoving party, shows that the ladder from which plaintiff fell was under the control of defendant AM CAP Incorporated and was placed too close to the wall. There is also evidence that employees of defendant MJ Mechanical Services, Inc., directed plaintiff and other employees of third-party defendant to use the ship’s ladder to gain access to the penthouse. Under those circumstances, there is, at least arguably, a question of fact whether defendants were responsible for the accident and, therefore, summary judgment is precluded (see, e.g., Schelble v ADF Constr. Corp., 199 AD2d 973, 974).
All concur except Denman, P. J., and Boehm, J., who dissent in part in accordance with the following Memorandum: